Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 each recite “both ends of a rotation shaft of each idler are connected to a base; and the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the plurality of idlers” which renders the claim indefinite because it is unclear how the rotation shaft of each idler is connected to a base and also at the same time the cover portion is disposed on the base with a maximum height from the base that is lower than the plurality of wheels, i.e., if the rotation shaft is connected to the base and the cover portion is disposed on the base then the cover portion is above at least the rotation shaft and the portions of the idler below the rotation shaft.  For the purposes of examination, this phrase will be interpreted as the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the maximum height of the plurality of idlers.  Claim 3 depends from claim 1 and fails to clarify the indefinite language.
Response to Arguments
Applicant’s amendments and remarks dated May 2, 2022 with respect to the rejection(s) of claims 1, 3, and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the indefiniteness issues raised by the claim amendments and discussed above.
Allowable Subject Matter
Claims 1, 3 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to explicitly teach both ends of a rotation shaft of each idler are connected to a base and the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the plurality of idlers, as recited in claims 1 and 7. 
Regarding claim 1, CN 107324141 A to Haifeng teaches a wire feeding unit (Fig. 1; Abstract) comprising: 
a driving roller which rotates by a driving force of the driving motor (Fig. 1 shows the belt 2 is driven by a roller); 
a belt 2 that interlocks with the driving roller, the belt configured to be brought into contact with the a wire to be introduced to the wire feeding unit (Fig. 1; P. 3; the cable, i.e., a wire, is transported along the conveyor belt 2); and 
a plurality of idlers 7 configured to directly contact the wire while directly supporting the wire to be introduced to the wire feeding unit at a position where the wire contacts the belt and assist feeding of the wire along a feeding direction of the belt in a free-rotation state (Fig. 1; P. 3; wire is fed through guide 6 to the location where the contact rollers 7 directly contact and support the wire as it is contacted by the belt, thus assisting with feeding the wire); and
a cover portion 4 having an auxiliary guide 6 which is a groove configured to guide the wire to be introduced to the wire feeding unit in an auxiliary manner along an arrangement of the plurality of idlers (Fig. 1; P. 3; support 4 covers the belt 2 and idlers 7, and the guide 6 has a groove to receive the wire such that it is guided to the idlers 7 and the belt 2);
wherein each of the plurality of idlers 7 has a guide groove 72 formed on an outer circumferential surface thereof to allow the wire to be introduced to the wire feeding unit to be seated therein (Figs. 1 and 3-4; PP. 3-4; the contact rollers 7 include necks 72 that interact with the wire, and it is also noted that the entire inner portion of the contact roller between the side walls shown in Fig. 3 could be a groove);
a depth of the guide groove is formed to be equal to a radius of the wire to be introduced to the wire feeding unit and a surface of the guide groove is in contact with a half of an outer circumferential surface of the wire (Figs. 1 and 3-4; PP. 3-4; the radius of the wire depends on the wire being used in the wire feeding unit, and thus a wire that has such a radius could be fed with the unit);
the plurality of idlers 7 are positioned so as to correspond to each of the plurality of driven rollers (Fig. 1; the idlers are positioned to correspond with the driven rollers such that the wire is transported).
Haifeng fails to explicitly teach both ends of a rotation shaft of each idler are connected to a base and the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the plurality of idlers.  Haifeng teaches the rotation shaft of each idler is not connected to a base, and the cover portion is positioned so that its maximum height from the base is higher than the plurality of idlers.
US 5,060,395 to Pepin teaches a wire feeding unit (Abstract) comprising 
a driving motor 20 (Figs. 1-3; Col. 5, Lns. 57-67) and a driving roller 62 which rotates by a driving force of the driving motor 20 (Figs. 1, 7, and 8; Col. 6, Lns. 44-62); 
a plurality of driven rollers 61, 78, and 79 arranged such that outer circumferential surfaces thereof are positioned on a same line (Figs. 1, 7, and 8; Col. 6, Lns. 44-62); and 
a belt that interlocks with the driving roller 62 and the plurality of driven rollers 61, 78, and 79 , the belt configured to be bright into contact with a wire to be introduced to the wire feeding unit by being drawn into a side of the driven rollers (Figs. 1, 7, and 8; Col. 6, Lns. 44-62).
Pepin fails to explicitly teach both ends of a rotation shaft of each idler are connected to a base and the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the plurality of idlers.
Claim 3 depends from claim 1 and is allowable for at least the reasons discussed above.
Regarding claim 7, the claim also recites both ends of a rotation shaft of each idler are connected to a base and the cover portion is disposed on the base and is positioned so that its maximum height from the base is lower than the plurality of idlers, and is allowable for at least the reasons discussed above with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725